DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites, “pure water” in line 3. “Pure” is not clearly defined and indefinite. It is unclear what level of purity is “pure.” In other words, it is unclear what level of purity is “pure”, such as 98%, 99%, 99.9%, 99.99% etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marumo et al (US 2003/0000458) in view of Wu et al (US 2012/0077290).
Marumo et al teaches a method of decomposing a quartz sample 41, which comprises: contacting a liquid 42 in which at least a part of a quartz sample to be analyzed is immersed with a gas generated from a mixed acid to decompose at least a part of the quartz sample, wherein the liquid is a liquid comprising at least water; and the mixed acid is a mixed acid of hydrogen fluoride and sulfuric acid (See Abstract; Fig 3-4; [0104]-[0122] teaches quartz specimen is immersed in decomposition liquid of hydrofluoric acid, which is known in the art as hydrogen fluoride in water, and another acid, such as sulfuric acid, and after decomposition is complete, subjecting the decomposition liquid to quantitative analysis to calculate metal concentration, where the hydrofluoric acid can be any form of vapor or liquid).
Marumo et al does not teach a mole fraction of sulfuric acid in the mixed acid ranges from 0.07 to 0.40. Marumo et al does teach the composition and concentration of the decomposition liquid and mixing ratio in the mixed liquid are adjusted to decompose the surface of the quartz specimen ([0107]-[0109]), which clearly suggest the concentration and mixing ratio of acids is a result effective variable. 
In a method of decomposing a sample for analysis, Wu et al teaches a wafer in a sealed vessel containing a mixed acid of hydrofluoric acid and sulfuric acid and decomposing a surface of the wafer (Abstract). Wu et al teaches hydrofluoric acid is mixed with sulfuric acid to ensure that HF is quickly produced and the mixing ratio of hydrofluoric to sulfuric (by volume) is desirably 3 to 6:1 to 3, and an explicit example of using 400 to 600 g 50% HF acid, and 100 to 300 g of 98% sulfuric acid ([0046]-[0055]), 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marumo et al by optimizing the mixing ratio of hydrofluoric acid and sulfuric acid, to obtain the claimed range through routine experimentation of a result effective variable within the known range of decomposing liquids, as taught by Wu et al (MPEP 2144.05), and because changes in concentration are prima facie obvious (MPEP 2144.05).
Referring to claim 2, the combination of Marumo et al and Wu et al teaches the mixing ratio of HF acid and sulfuric acid is a result effective variable, and an example using 400 to 600 g 50% HF acid, and 100 to 300 g of 98% sulfuric acid (Wu [0046]-[0055]), which overlaps the claimed range. 50% HF acid has a molecular weight of 20 g/mol and 98% sulfuric acid has a molecular weight of 98 g/mol, thus the calculated mol is 20 to 30 mol of HF acid and approximately 1 to 3 mol of sulfuric acid, thus 20/(20+3)=0.87. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marumo et al by optimizing the mixing ratio of hydrofluoric acid and sulfuric acid, to obtain the claimed range through routine experimentation of a result effective variable (MPEP 2144.05).
Referring to claim 3-4, the combination of Marumo et al and Wu et al teaches using hydrofluoric acid with a concentration of 40 to 50 weight percent (Wu [0047]). Hydrofluoric acid is hydrogen fluoride in water, and the water in acid is interpreted as 
Referring to claim 5-7, the combination of Marumo et al and Wu et al teaches a sealed vessel operating a room temperature and atmospheric pressure (Wu [0052]).
Referring to claim 8, the combination of Marumo et al and Wu et al teaches analyzing metal contamination of a quartz sample, which comprises: decomposing a quartz sample by the method of claim 1; and analyzing a metal component in a decomposed substance obtained by the decomposition (Marumo [0108]-[0121], Wu [0052]-[0058]).

Claim 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marumo et al (US 2003/0000458) in view of Wu et al (US 2012/0077290) as applied to claims 1-8 above, and further in view of Kemmochi et al (US 5,968,259).
The combination of Marumo et al and Wu et al teaches all the limitations of claim 9, as discussed above, except the combination of Marumo et al and Wu et al analyzing quartz powder collected from a quartz powder lot by the method according to claim 8; and in a case where a metal contamination level is determined to be an acceptable level by the analysis, producing a quartz member in a process of manufacturing a quartz member using quartz powder contained in the lot.
In a method of producing a quartz crucible, Kemmochi et al teaches analyzing quartz powder collected from a quartz powder lot by decomposing quartz powder in hydrofluoric acid, and another inorganic acid, such as sulfuric acid, and analyzing impurities dissolved therein to determine satisfactory zirconium content, and producing 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Marumo et al and Wu et al by decomposing and analyzing quartz powders, as taught by Kemmochi et al, to determine quartz powders having sufficiently high purity suitable for quartz crucible manufacturing.
Referring to claim 10-11, the combination of Marumo et al, Wu et al and Kemmochi et al teaches analyzing impurity content in quartz powders to be 0.8 ppm or less, and refining is repeated, and producing quartz crucible from quartz powder (member) having a sufficiently having purity (Kemmochi col 2, ln 1-67;col 3, ln 1-67) ; therefore It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Marumo et al, Wu et al and Kemmochi et al to repeat the refining procedure if the quartz powder does not have the desired impurity content.
Referring to claim 12-17, the combination of Marumo et al, Wu et al and Kemmochi et al teaches producing quartz glass crucible for silicon single crystal manufacturing (Kemmochi abstract; col 1, ln 5-20).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takayama et al (US 2004/0232459) teaches dissolving a quartz substrate in a mixed solution of hydrofluoric acid and sulfuric acid and etching rate increases only with fluorinated acid and sulfuric acid is added to control precipitation ([0107]-[0110]), which clearly suggest the amount of hydrofluoric and sulfuric acid is a result effective variable.
Ueda (US 2012/0321895) teaches silicon powder is decomposed with hydrofluoric and sulfuric acid to determine Na, K, Ca, Fe Al and P impurity content ([0256]-[0261], Table 5-6).
JP2003-202278 teaches sample decomposition for a silicon wafer or quartz glass using hydrofluoric acid (HF) and sulfuric acid (H2SO4) for contamination evaluation (See computer translation ([0001]-[0002], [0025]-[0028], [0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714